STONE, J.
In Herring v. Skaggs, at the present term, we considered very fully the question, what damages are recoverable in an action for a breach of warranty, and held that only such damages as are the natural and proximate consequence of the act complained of can be recovered. The rule of damages in the present form of action is, in this respect, the same as that above stated. — Hogan v. Thorington, 8 Por. 428; Kornegay v. White, 10 Ala. 255; Willis v. Dudley, Ib. 933; Donnell v. Jones, 13 Ala. 490, 509 ; Sims v. Glazener, 14 Ala. 695 ; Donnell v. Jones, 14 Ala. 680; Marshall v. Betrier, Ib. 832; Goldsmith v. Picard, 27 Ala. 142; Burton v. Holley, 29 Ala. 318; Metcalf v. Young, 43 Ala. 643. The cases of Sims v. Glazener, 14 Ala. 698, and Burton v. Holley, 29 Ala. 319-20, declare the true rule as to damages that are, and are not, too remote. The circuit court did not err in receiving evidence of counsel fees paid or promised for the defense of the attachment suit, and the reasonable value of such services. Neither was there error in allowing testimony of time lost, and expenses incurred, in attending court for the trial of that cause. The fact, however, that it was then cotton picking time, and the danger of losing cotton by reason of his absence from the cotton field, should not be estimated in fixing the value of his services, nor should the fact that he *269took a mule from the plow, exert any influence in the assessment. These were not the natural or proximate consequence of the issue and levy of the attachment. The evidence, numbered 3d, 4th and 5th in the bill of exceptions, was improperly admitted. — Drake on Attachment, section 175, et seq.
Beversed and remanded.